

116 HR 4563 IH: Restoring Enforcement Standards to Track Opioids Responsively and Effectively Act of 2019
U.S. House of Representatives
2019-09-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4563IN THE HOUSE OF REPRESENTATIVESSeptember 27, 2019Mr. Fitzpatrick (for himself and Ms. Kuster of New Hampshire) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo repeal Public Law 114–145 to ensure that the Drug Enforcement Administration has the authority
			 to carry out needed enforcement actions for drug diversion control
			 investigations and operations to combat the opioid epidemic, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Restoring Enforcement Standards to Track Opioids Responsively and Effectively Act of 2019 or the RESTORE Act of 2019. 2.Restoring DEA’s authority to carry out needed enforcement actions to combat drug diversion and the opioid epidemic (a)RepealPublic Law 114–145 (the Ensuring Patient Access and Effective Drug Enforcement Act of 2016) is hereby repealed.
			(b)Restoration of provisions
 (1)Effective as of the date of enactment of Public Law 114–145, the provisions of section 304 of the Controlled Substances Act (21 U.S.C. 824) that were amended by Public Law 114–145 are hereby restored as if Public Law 114–145 had not been enacted into law.
 (2)Subsection (k) of section 303 of the Controlled Substances Act (21 U.S.C. 823(k)), as added by Public Law 114–145 and redesignated by Public Law 115–83, is hereby repealed.
				